United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3852
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Robert Robinson,                        *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: April 8, 2003

                                  Filed: April 21, 2003
                                   ___________

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
                            ___________

PER CURIAM.

       On appeal, Robert Robinson contends the district court's* finding that Robinson
shall be committed for mental health treatment under 18 U.S.C. § 4245 is clearly
erroneous. Robinson's counsel has filed a brief in support of Robinson's contention
and requests permission to withdraw under Anders v. California, 386 U.S. 738
(1967). Although Robinson was granted permission to file a pro se supplemental
brief, he has not done so.

      *
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
       After review of counsel's Anders brief along with our independent review of
the record in accordance with Penson v. Ohio, 488 U.S. 75 (1988), we conclude that
there are no nonfrivolous issues for appeal. We thus affirm the judgment of the
district court, deny as moot Robinson's pro se motions for discovery and for
transcripts at government expense, and grant counsel's motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-